50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Clifton BARRETT, Defendant--Appellant.
No. 94-7386.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 22, 1995.

Clifton Barrett, Appellant Pro Se.  Beverly Ann Lewis, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his motion to correct an illegal sentence filed pursuant to Fed.R.Crim.P. 35(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court.*  United States v. Barrett, No. CR-93-363-A (E.D. Va.  Nov. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We construe Appellant's motion liberally as one made pursuant to 28 U.S.C. Sec. 2255 (1988).  Otherwise, the district court lacked jurisdiction to entertain the motion.  The version of Rule 35(a) applicable here is available to correct a sentence where remand of the sentence has been ordered by an appellate court.  See Fed.R.Crim.P. 35(a).  No remand occurred in this case because Appellant did not file an appeal